UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal exe cutive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Diageo PLC 4.3% France Telecom SA 2.7% Nestle SA 3.9% Anheuser-Busch InBev NV 2.7% AT&T, Inc. 3.7% AstraZeneca PLC 2.5% Verizon Communications, Inc. 3.3% Vodafone Group PLC 2.4% Progress Energy, Inc. 3.2% Enel SpA 2.3% Sector composition Telecommunication services 27% Health care 5% Utilities 23% Financials 3% Consumer staples 23% Materials 2% Energy 8% Industrials 2% Consumer discretionary 6% Information technology 1% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 99.40% (Cost $135,676,941) Australia 3.08% Billabong International Ltd (Apparel, Accessories & Luxury Goods) 175,000 1,327,989 Lion Nathan, Ltd. (Brewers) 96,100 818,254 Westpac Banking Corp. (Diversified Banks) 79,910 1,114,070 Austria 0.37% Telekom Austria AG (Integrated Telecommunication Services) 29,500 388,031 Belgium 4.10% Anheuser-Busch InBev NV (Brewers) 94,300 2,886,728 Anheuser-Busch InBev NV ST VVPR (Brewers) (I) 102,400 271 Belgacom SA (Integrated Telecommunication Services) 50,000 1,453,384 Canada 2.59% Manitoba Telecom Services, Inc. (Integrated Telecommunication Services) 70,000 1,965,139 Shaw Communications, Inc. (Class B) (Cable & Satellite) 49,900 773,611 Finland 0.54% Fortum Oyj (Electric Utilities) 28,400 572,834 France 3.74% France Telecom SA (Integrated Telecommunication Services) 130,000 2,885,997 Total SA (Integrated Oil & Gas) 21,450 1,073,266 Germany 2.22% RWE AG (Multi-Utilities) 32,600 2,350,081 Italy 2.59% Enel SpA (Electric Utilities) 449,000 2,433,795 Eni SpA SADR (Integrated Oil & Gas) 7,100 303,099 Korea, Republic Of 1.11% KT Corp. ADR (Integrated Telecommunication Services) 81,900 1,172,808 Netherlands 2.16% Royal Dutch Shell PLC (A Shares) (Integrated Oil & Gas) 50,000 2,284,000 New Zealand 0.97% Telecom Corp of New Zealand Ltd. ADR (Integrated Telecommunication Services) 128,088 1,025,985 Norway 1.62% StatoilHydro ASA ADR (Integrated Oil & Gas) 92,000 1,711,200 Philippines 0.59% Philippine Long Distance Telephone Co. ADR (Wireless Telecommunication Services) 13,700 628,419 See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Spain 1.66% Gas Natural SDG SA (Gas Utilities) 21,000 332,988 Telefonica SA (Integrated Telecommunication Services) 75,000 1,420,958 Switzerland 5.62% Nestle SA (Packaged Foods & Meats) 125,000 4,074,588 Swisscom AG (Integrated Telecommunication Services) 7,200 1,877,448 Taiwan 1.18% Far Eastone Telecommunications Co., Ltd. (Wireless Telecommunication Services) 1,102,047 1,252,464 United Kingdom 20.72% AstraZeneca PLC ADR (Pharmaceuticals) 77,000 2,692,690 BP PLC SADR (Integrated Oil & Gas) 30,000 1,273,800 British American Tobacco PLC SADR (Tobacco) 21,700 1,055,054 Diageo PLC ADR (Distillers & Vintners) 95,000 4,545,750 Imperial Tobacco Group PLC (Tobacco) 65,000 1,483,049 National Grid PLC (Multi-Utilities) 275,100 2,285,646 Pearson PLC (Publishing) 221,600 2,286,602 Tomkins PLC (Industrial Conglomerates) 700,000 1,787,059 United Utilities Group PLC (Multi-Utilities) 260,009 1,944,430 Vodafone Group PLC (Wireless Telecommunication Services) 1,400,000 2,573,147 United States 44.54% Altria Group, Inc. (Tobacco) 105,800 1,727,714 American Electric Power Co., Inc. (Electric Utilities) 30,000 791,400 Arthur J. Gallagher & Co. (Insurance Brokers) 31,000 696,880 AT&T, Inc. (Integrated Telecommunication Services) 153,000 3,919,860 Bristol-Myers Squibb Co. (Pharmaceuticals) 51,900 996,480 CenturyTel, Inc. (Integrated Telecommunication Services) 58,300 1,582,845 ConocoPhillips (Integrated Oil & Gas) 24,291 995,931 Davita, Inc. (Health Care Services) (I) 13,700 635,269 Diamond Offshore Drilling, Inc. (Oil & Gas Drilling) 6,900 499,629 Duke Energy Corp. (Electric Utilities) 154,900 2,139,169 E.I. Du Pont de Nemours & Co. (Diversified Chemicals) 40,000 1,116,000 Frontier Communications Corp. (Integrated Telecommunication Services) 43,471 309,079 Genuine Parts Co. (Distributors) 38,000 1,290,480 H.J. Heinz Co. (Packaged Foods & Meats) 23,700 815,754 Kraft Foods, Inc. (Class A) (Packaged Foods & Meats) 50,000 1,170,000 Lorillard, Inc. (Tobacco) 30,700 1,938,091 Merck & Co., Inc. (Pharmaceuticals) 64,000 1,551,360 New York Community Bancorp, Inc. (Thrifts & Mortgage Finance) 50,000 565,500 Nicor, Inc. (Gas Utilities) 35,000 1,124,900 NiSource, Inc. (Multi-Utilities) 100,000 1,099,000 NSTAR (Multi-Utilities) 16,900 530,829 OGE Energy Corp. (Multi-Utilities) 46,800 1,203,228 Paychex, Inc. (Data Processing & Outsourced Services) 44,800 1,210,048 Philip Morris International, Inc. (Tobacco) 50,000 1,810,000 Progress Energy, Inc. (Electric Utilities) 99,900 3,408,588 Reynolds American, Inc. (Tobacco) 62,502 2,373,826 Southern Co. (Electric Utilities) 11,000 317,680 Southern Copper Corp. (Diversified Metals & Mining) 60,900 1,130,913 See notes to financial statements 8 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value United States (continued) Teco Energy, Inc. (Multi-Utilities) 175,000 $1,853,250 Verizon Communications, Inc. (Integrated Telecommunication Services) 115,000 3,489,100 Waste Management, Inc. (Electric Utilities) 30,100 802,767 Westar Energy, Inc. (Electric Utilities) 62,500 1,095,625 WGL Holdings, Inc. (Gas Utilities) 16,900 526,266 Windstream Corp. (Integrated Telecommunication Services) 291,000 2,415,300 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.65% (Cost $2,111,278) United States 1.65% Bank Of America Corp., 6.50% (Diversified Financial Services) A 33,800 625,300 Comcast Corp., 7.00% Ser B (Cable & Satellite) BBB+ 51,300 1,122,957 Total investments (Cost $137,788,219)  101.05% Liabilities in excess of other assets (1.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts ST VVPR Strip Voter Verified Paper Record (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors rating are not available unless indicated otherwise. (I) Non-income producing security.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $145,452,161. Net unrealized depreciation aggregated $38,516,509, of which $1,640,562 related to appreciated investment securities and $40,157,071 related to depreciated investment securities. See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 9 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find net asset value per share. Assets Investments, at value (Cost $137,788,219) $106,935,652 Foreign currency, at value (Cost $1,350,514) 1,359,729 Receivable for investments sold 698,224 Dividends receivable 755,949 Receivable from affiliates 25,743 Total assets Liabilities Due to custodian 129,332 Payable for investments purchased 1,583,183 Payable for options written, at value (Premiums received $2,040,823) (Note 3) 2,168,675 Payable to affiliates Accounting and legal services fees 3,532 Transfer agent fees 6,489 Other liabilities and accrued expenses 64,106 Total liabilities Net assets Capital paid-in $173,841,537 Distributions in excess of net investment income (4,389,908) Accumulated net realized loss on investments, options written and foreign currency transactions (32,618,251) Net unrealized depreciation on investments, options written and translation of assets and liabilities in foreign currencies (31,013,398) Net assets applicable to common shares Net asset value per share Based on 9,350,000 shares of beneficial interest outstanding  Unlimited number of shares authorized with no par value. $11.32 See notes to financial statements 10 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $4,111,369 Interest 1,949 Less foreign taxes withheld (215,418) Total investment income Expenses Investment management fees (Note 6) 547,821 Transfer agent fees (Note 6) 16,734 Printing and postage fees (Note 6) 27,300 Professional fees 45,214 Custodian fees 18,344 Registration and filing fees 28,318 Accounting and legal services fees (Note 6) 7,998 Trustees fees 16,482 Miscellaneous 3,460 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (27,037,264) Options written 2,502,704 Foreign currency transactions (276,731) Change in net unrealized appreciation (depreciation) of Investments 14,493,562 Options written (270,870) Translation of assets and liabilities in foreign currencies 14,973 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets This Statement of Changes in Net Assets shows how the value of the Portfolios net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment income $3,186,229 $9,765,597 Net realized loss (24,811,291) (5,737,933) Change in net unrealized appreciation (depreciation) 14,237,665 (49,148,295) Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (7,573,500) 2 (9,597,541) From net realized gain  (3,540,744) From tax return of capital  (3,691,715) Total distributions From Fund share transactions (Note 7) Total decrease Net assets Beginning of period 120,804,877 171,295,508 End of period Distributions in excess of net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 A portion of the distribution may be deemed a tax return of capital at year-end. See notes to financial statements 12 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-09 1 10-31-08 10-31-07 2 Per share operating performance Net asset value, beginning ofperiod 3 Net investment income 4 0.34 1.05 0.02 Net realized andunrealized gain (loss) oninvestments (1.13) (5.91) 0.50 Total from investment operations Less distributions From netinvestment income (0.81) 5 (1.03)  From net realized gain  (0.38)  From tax return of capital  (0.39)  Total distributions  Capital charges Offering costs related tocommon shares  6  (0.04) Net asset value, end ofperiod Per share market value, end of period Total return at netasset value (%) 10 Total return at market value (%) 10 10 Ratios andsupplemental data Net assets applicable tocommon shares, end ofperiod (inmillions) $106 $121 $171 Ratios (as a percentage ofaverage netassets): Gross expenses before reductions 1.30 11 1.23 1.46 11 Net expenses netof fee waivers 1.30 11 1.23 1.30 11 Net investment income 5.87 11 6.29 1.10 11 Portfolio turnover (%) 53 195 3 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Commencement ofoperations period from 9-26-07 to10-31-07. 3 Reflects the deduction ofa $0.90 per share sales load. 4 Based onthe average ofthe shares outstanding. 5 A portion of the distribution may be deemed a tax return of capital at year-end. 6 Less than $0.01 per share. 7 Total return based onnet asset value reflects changes inthe Funds netasset value during each period. Total return based onmarket value reflects changes inmarket value. Each figure assumes that dividend andcapital gain distributions, if any, were reinvested. These figures will differ depending upon the level ofany discount from or premium tonet asset value at which the Funds shares traded during the period. 8 Assumes dividend reinvestment. 9 Total returns would have been lower had certain expenses not been reduced during the periods shown. 10 Not annualized. 11 Annualized. See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 13 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
